Citation Nr: 0702330	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  95-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left foot. 

2.  Entitlement to service connection for arthritis of the 
right knee. 

3.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, evaluated as noncompensably 
disabling prior to October 18, 1991, 10 percent disabling 
from October 18, 1991 to March 16, 1994, and 20 percent 
disabling thereafter. 

4.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, evaluated as noncompensably 
disabling prior to October 18, 1991, 10 percent disabling 
from October 18, 1991 to September 26, 2003, and 20 percent 
disabling thereafter.   

5.  Whether a "new" notice of disagreement regarding a 
previously withdrawn appeal for service connection for post-
traumatic stress disorder, and an effective date earlier than 
July 30, 2002 for an award of service connection for 
schizophrenia and a total disability rating based upon 
individual unemployability, was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1992 and March 1993 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California; March 1995, September 1995, 
February 1996, and September 1998 decisions by the VARO in 
Oakland, California; a June 2003 decision by the VARO in 
St. Petersburg, Florida; and October 2005 and January 2006 
decisions by the VARO in Denver, Colorado.  

For reasons which will become apparent, the appeals as to 
current evaluations in excess of 20 percent for degenerative 
arthritis of the lumbar spine and degenerative arthritis of 
the cervical spine are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Arthritis of the left foot is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  Arthritis of the right knee is not shown to have been 
present in service, or at any time thereafter.

3.  Prior to October 18, 1991, the veteran's service-
connected arthritis of the lumbar spine was characterized by 
no more than a slight scoliosis, with subjective complaints 
of pain, but normal range of motion, and no evidence of 
muscle spasm, atrophy, weakness, or incapacitating episodes.

4.  During the period from October 18, 1991 to March 16, 
1994, the veteran's service-connected arthritis of the lumbar 
spine was productive of no more than slight limitation of 
motion, and/or mild intervertebral disc syndrome, without 
tenderness, muscle spasm, or incapacitating episodes.

5.  Prior to October 18, 1991, the veteran's service-
connected arthritis of the cervical spine was characterized 
by no more than subjective complaints of pain, with 
essentially normal range of motion, and no evidence of muscle 
spasm, atrophy, or incapacitating episodes.

6.  During the period from October 18, 1991 to September 26, 
2003, the veteran's service-connected arthritis of the 
cervical spine was productive of no more than slight 
limitation of motion, and/or mild intervertebral disc 
syndrome, with a combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 
335 degrees, and no evidence of incapacitating episodes.

7.  In a rating decision of June 25, 2003, of which the 
veteran was notified on July 1, 2003, the RO granted service 
connection for schizophrenia, as well as a total disability 
rating based upon individual unemployability, effective 
July 30, 2002.  That same rating decision denied entitlement 
to service connection for post-traumatic stress disorder.  

8.  The veteran subsequently filed timely notices of 
disagreement with the June 25, 2003 rating decision.  

9.  On January 6, 2004, there was issued a Statement of the 
Case on the issues of service connection for post-traumatic 
stress disorder, as well as an effective date earlier than 
July 30, 2002 for awards of service connection for 
schizophrenia and a total disability rating based upon 
individual unemployability.  

10.  In correspondence of January 30, 2004, the veteran's 
accredited representative withdrew his appeal regarding the 
issue of service connection for post-traumatic stress 
disorder, and an effective date earlier than July 30, 2002 
for awards of service connection for schizophrenia and a 
total disability rating based upon individual 
unemployability.

11.  A "new" notice of disagreement with regard to the 
aforementioned issues was received no earlier than 
January 10, 2005.


CONCLUSIONS OF LAW

1.  Arthritis of the left foot was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131, 
1137 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable evaluation for service-
connected degenerative arthritis of the lumbar spine prior to 
October 18, 1991 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5292, 
5293 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative arthritis of the lumbar 
spine during the period from October 18, 1991 to March 16, 
1994 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5292, 5293 
(2002).

5.  The criteria for a compensable evaluation for service-
connected degenerative arthritis of the cervical spine prior 
to October 18, 1991 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic 
Codes 5290, 5293 (2002).

6.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative arthritis of the cervical 
spine during the period from October 18, 1991 to 
September 26, 2003 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic 
Codes 5242, 5243, 5290, 5293 (effective prior and subsequent 
to September 26, 2003).

7.  The veteran's "new" notice of disagreement received on 
January 10, 2005 was not timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 121 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of July 2003, December 
2004, and March 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records and examination reports, as well 
as the transcript of an RO hearing in September 1999.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a September 1999 RO 
hearing; VA medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Arthritis 
of the Left Foot and Right Knee

The veteran in this case seeks service connection for 
arthritis of his left foot and right knee.  In that regard, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of arthritis of the left foot or right knee.  At the 
time of a service separation examination in November 1987, 
the veteran's lower extremities, including his feet, were 
entirely within normal limits, and no pertinent diagnosis was 
noted.  Significantly, at the time of a VA medical 
examination in August 1989, the veteran voiced no complaints 
regarding, nor were there any findings of, arthritis of the 
left foot or right knee.  In point of fact, the earliest 
clinical indication of the presence of either of the 
disabilities at issue is revealed by VA records dated in 
April 1993, almost six years following the veteran's 
discharge from service, at which time he received a diagnosis 
of arthritis of the left foot.  To date, it has yet to be 
demonstrated that the veteran suffers from arthritis of his 
right knee.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current arthritis of the 
left foot, or claimed arthritis of the right knee, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for those 
disabilities must be denied.  

Increased Evaluations for Degenerative Arthritis
of the Lumbar and Cervical Spines

The veteran in this case seeks increased evaluations for 
service-connected arthritis of the lumbar and cervical 
spines.  In that regard, disability evaluations are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005). 

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

During the course of this appeal, specifically, on 
September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOGCPREC 3-2000 
(April 10, 2000).  

Degenerative Arthritis of the Lumbar Spine

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for arthritis of the lumbar spine where there was 
evidence of slight limitation of motion of the lumbar segment 
of the spine, or, in the alternative, mild intervertebral 
disc syndrome.  A 20 percent evaluation, under those same 
regulations, required demonstrated evidence of moderate 
limitation of motion of the lumbar spine, or, in the 
alternative, moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (effective prior to September 23, 2002).  In every 
instance where the Schedule did not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
was to be assigned when the requirements for a compensable 
evaluation were not met.  38 C.F.R. § 4.31 (2005).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
10 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least one week but less than two weeks during the previous 
12 months.  A 20 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the previous 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 to September 26, 2003).  These criteria 
remained in effect with the revision effective September 26, 
2003, except the Diagnostic Codes changed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees, or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour.  A 10 percent evaluation is similarly 
warranted where there is evidence of incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the previous 12 month period.  

A 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
20 percent evaluation is, similarly, warranted where there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
previous 12 month period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (effective September 26, 2003) (for the 
purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in a higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated utilizing the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Upon review of the evidence, the Board finds that, prior to 
October 18, 1991, there was no evidence that the veteran 
suffered from slight limitation of motion of the lumbar 
spine, or mild intervertebral disc syndrome sufficient to 
warrant the assignment of a compensable evaluation.  In that 
regard, in August 1985, during the veteran's period of active 
military service, there was noted a full range of motion of 
the veteran's back.  In point of fact, during the course of a 
service medical examination in August 1986, the veteran's 
back disability was described as "minimal."  Significantly, 
as of the time of his service separation examination in 
November 1987, the veteran's spine and musculoskeletal system 
were within normal limits.

The Board observes that, during the course of VA outpatient 
treatment in February 1989, there was no evidence of any 
muscle atrophy or weakness of the veteran's extremities.  
While the following month, there was present some slight 
scoliosis of the veteran's lumbosacral spine, the veteran's 
spine was otherwise within normal limits.  Moreover, during 
the course of a subsequent VA medical examination in August 
1989, alignment of the veteran's spine was within normal 
limits, as were range of motion measurements.  Under the 
circumstances, the noncompensable evaluation in effect for 
the veteran's service-connected lumbar spine disability prior 
to October 18, 1991 was appropriate.

Turning to the issue of an evaluation in excess of 10 percent 
during the period from October 18, 1991 to March 16, 1994, 
the Board observes that, at the time of a VA orthopedic 
examination in June 1992, the veteran was described as in no 
acute distress, and walking without a limp.  Examination of 
the veteran's lumbosacral spine showed only a moderate loss 
of normal configuration, without tenderness or muscle spasm.  
Range of motion measurements showed forward flexion to 
85 degrees, with the veteran able to reach within 10 inches 
of the floor.  Backward extension was to 35 degrees (out of 
35 degrees), with right and left flexion to 40 degrees (out 
of 40 degrees), and left and right rotation to 35 degrees 
(out of 35 degrees).  Sensory examination was normal in both 
of the veteran's lower extremities, with straight leg raising 
which was positive on the right at 90 degrees, and on the 
left at 80 degrees, in the presence of normal heel and toe 
walking and squatting.

Not until March 1994 was there present evidence of increased 
symptomatology, as demonstrated on computerized tomography, 
sufficient to warrant the assignment of a 20 percent 
evaluation for the veteran's service-connected lumbar spine 
disability.  Under the circumstances, the 10 percent 
evaluation in effect from October 18, 1991 to March 16, 1994 
for the veteran's service-connected degenerative arthritis of 
the lumbar spine was appropriate.  

Degenerative Arthritis of the Cervical Spine

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for arthritis of the cervical spine where there was 
evidence of slight limitation of motion of the cervical 
segment of the spine, or, in the alternative, mild 
intervertebral disc syndrome.  A 20 percent evaluation, under 
those same regulations, required demonstrated evidence of 
moderate limitation of motion of the cervical spine, or, in 
the alternative, moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 23, 2002).

As previously noted, under the interim revised criteria for 
intervertebral disc syndrome which became effective 
September 23, 2002, a 10 percent evaluation was indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the previous 12 months.  A 20 percent evaluation, 
under those same regulations, required demonstrated evidence 
of incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where there is evidence of forward flexion of the cervical 
spine greater than 30 degrees, but not greater than 
40 degrees, or a combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour.  A 20 percent evaluation, under those same 
regulations, requires evidence of forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees, or a combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As previously noted, intervertebral 
disc syndrome can also be evaluated by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In the present case, the Board notes that, on evaluation in 
August 1985, and with the exception of a slight decrease in 
anterior/posterior range of motion, range of motion of the 
veteran's cervical spine was essentially within normal 
limits.  Shortly thereafter, the veteran's cervical spine 
showed a full range of motion, with no evidence of any 
tenderness, and no muscle spasm.  As of the time of a service 
separation examination in November 1987, there was no 
evidence of any complications of previously-noted myositis.  
While during the course of VA outpatient treatment in 
February 1989, there was present a mild rigidity on flexion 
and extension of the veteran's neck, that evaluation proved 
negative for the presence of any muscle atrophy of the 
veteran's upper extremities.  Significantly, at the time of a 
VA medical examination in August 1989, the alignment of the 
veteran's back was normal, with no evidence of any muscle 
spasm.  Noted at the time was that the veteran was able to 
flex, rotate, and bend his back normally, and that all 
movements were performed without pain or effort.  

Based on the aforementioned, the Board is of the opinion 
that, prior to October 18, 1991, there was no evidence that 
the veteran suffered from either slight limitation of motion 
of the cervical segment of his spine or mild intervertebral 
disc syndrome sufficient to warrant the assignment of a 
compensable evaluation.

Turning to the issue of an evaluation in excess of 10 percent 
during the period from October 18, 1991 to September 26, 
2003, the Board notes that, on VA orthopedic examination in 
June 1992, there was no evidence of any tenderness or muscle 
spasm.  Range of motion measurements of the veteran's 
cervical spine showed forward flexion and backward extension 
to 30 degrees (out of 30 degrees), with right flexion to 
40 degrees (out of 40 degrees), left flexion to 32 degrees 
(out of 40 degrees), and right and left rotation to 
55 degrees (out of 55 degrees).  Significantly, sensory 
examination was negative in both upper extremities.

On subsequent VA examination in July 1994, the veteran 
displayed no upper extremity weakness, and no evidence of 
decreased grip strength.  Physical examination revealed a 
normal curvature of the veteran's cervical spine, with no 
evidence of tenderness.  Range of motion measurements showed 
flexion and extension to 45 degrees, with bilateral lateral 
flexion to 45 degrees.  Range of motion to the right and left 
was to 60 degrees, and all movements were painless.  
Significantly, sensation was normal in both upper 
extremities, and there was no evidence of muscular atrophy.

The Board observes that, during the course of a VA general 
medical examination in December 1995, there was once again 
noted normal upper extremity (including grip) strength.  
Where there was evidence of mild to moderate tenderness over 
the bilateral suprascapular region, the veteran's cervical 
spine displayed a normal curvature.  Range of motion 
measurements showed flexion and extension to 45 degrees, with 
normal bilateral lateral flexion and rotation, and normal 
sensation in both upper extremities.

On VA orthopedic examination in July 1998, which examination 
involved review of the veteran's claims folder, the veteran's 
cervical spine displayed a normal configuration, without 
evidence of tenderness or muscle spasm.  Range of motion 
measurements showed flexion to 50 degrees, with extension to 
60 degrees, right and left flexion to 40 degrees, right 
rotation to 50 degrees, and left rotation to 55 degrees.  
Noted at the time of examination was that sensory evaluation 
was normal in both upper extremities.

As of the time of a subsequent VA orthopedic examination in 
August 2000, the veteran's cervical spine processes were 
identified and palpated without pain or crepitus.  Range of 
motion measurements showed flexion to 50 degrees, with 
hyperextension to 45 degrees, lateral bending to the right 
and left to 40 degrees, and left and right rotation to 
50 degrees.  Noted at the time of examination was that all 
range of motion exercises resulted in pain in the right and 
left trapezius radiating into the right and left deltoid.

The Board observes that, at the time of a VA neurologic 
examination in November 2001, there was present some apparent 
palpable muscle spasm.  However, as of the time of a recent 
VA orthopedic examination in May 2004, there was no evidence 
of any spasm or torticollis of the veteran's cervical spine.  
Significantly, during the course of that examination, the 
veteran complained of mild daily neck pain, but never so bad 
as to render him bedridden or in need of emergency treatment.  
The veteran noted no typical symptoms of radiation to his 
upper extremities, and no motor abnormalities.  Range of 
motion measurements showed initial forward flexion to 
40 degrees, with extension to 35 degrees, lateral bending to 
35 degrees, and rotation bilaterally to 75 degrees.  
Following four repetitions, the veteran's pain in the lower 
cervical paraspinal area did increase, though it remained 
pretty well localized in the lower paraspinals, resulting in 
some episodic spasms, in particular, in the mid-neck to 
cervicothoracic region.  

The veteran's cervical spondylosis was described as resulting 
in decreased neck flexion to 30 degrees, with reduced 
extension to 25 degrees, reduced lateral bending to 
35 degrees, and reduced rotation to 70 degrees.  Episodic 
spasms, while present, showed no evidence of any radiation to 
the interscapular areas or either upper extremity.

Based on the aforementioned, it is clear that, prior to 
September 26, 2003, the veteran exhibited no more than mild 
intervertebral disc syndrome, with accompanying slight 
limitation of motion of the cervical segment of his spine.  
Based on findings on the aforementioned VA orthopedic 
examination, a 20 percent evaluation was awarded for the 
veteran's service-connected degenerative arthritis of the 
cervical spine, based on forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 
30 degrees, pursuant to the revised schedular criteria for 
the evaluation of service-connected diseases or injuries of 
the spine which became effective September 26, 2003.  On the 
evidence of record, there is no indication that a 20 percent 
evaluation for the veteran's service-connected cervical spine 
disability was warranted prior to that date.  

Timeliness of a "New" Notice of Disagreement
Regarding a Previously Withdrawn Appeal for 
Service Connection for Post-Traumatic Stress Disorder,
and an Effective Date Earlier Than July 30, 2002
for an Award of Service Connection for Schizophrenia
and a Total Disability Rating Based on Individual 
Unemployability   

The veteran in this case argues that a "new" Notice of 
Disagreement received on January 10, 2005 was, in fact, 
timely for the purpose of reviving his previously withdrawn 
appeal on the aforementioned issues.  Initially, the Board 
wishes to make it clear that, inasmuch as this issue involves 
primarily a matter of statutory and regulatory 
interpretation, the provisions of the VCAA are not for 
application.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2004).

As regards the veteran's contentions, a review of the record 
discloses that, in a rating decision of June 2003, of which 
the veteran was informed on July 1st of that same year, the 
RO denied service connection for post-traumatic stress 
disorder, but awarded service connection for schizophrenia 
and a total disability rating based upon individual 
unemployability, effective from July 30, 2002.  The veteran 
subsequently filed timely notices of disagreement with the 
denial of service connection for post-traumatic stress 
disorder, and with the effective date assigned for the award 
of service connection for schizophrenia and a total 
disability rating based upon individual unemployability.  On 
January 6, 2004, a Statement of the Case was issued 
addressing each of the issues under consideration.  However, 
on January 30, 2004, correspondence was received from the 
veteran's accredited representative withdrawing his appeal as 
to each of the three issues.

Pursuant to applicable law and regulation, an appeal consists 
of a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case has been furnished, a timely-
filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  
Moreover, except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  They must 
include the name of the veteran, the applicable VA file 
number, and a statement that the appeal is withdrawn.  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issues withdrawn from the appeal.

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement, and, if filed, the Substantive 
Appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204 (2005).  

Except in the case of a simultaneously contested claim, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with the determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).

In the case at hand, the veteran's "new" notice of 
disagreement was received on October 10, 2005, more than one 
year following the initial notification of July 1, 2003.  
Inasmuch as the veteran's appeal was effectively withdrawn by 
his representative, he had only until July 1, 2004 to submit 
a new notice of disagreement.  Given that the veteran's "new" 
notice of disagreement was received well after that date, 
that notice of disagreement was not timely filed.  



ORDER

Service connection for arthritis of the left foot is denied.

Service connection for arthritis of the right knee is denied.

A compensable evaluation for degenerative arthritis of the 
lumbar spine prior to October 18, 1991 is denied.  

An evaluation in excess of 10 percent for degenerative 
arthritis of the lumbar spine during the period from 
October 18, 1991 to March 16, 1994 is denied.

A compensable evaluation for degenerative arthritis of the 
cervical spine prior to October 18, 1991 is denied.  

An evaluation in excess of 10 percent for degenerative 
arthritis of the cervical spine during the period from 
October 18, 1991 to September 26, 2003 is denied.

A "new" notice of disagreement regarding a previously 
withdrawn appeal for service connection for post-traumatic 
stress disorder, and an effective date earlier than July 30, 
2002 for an award of service connection for schizophrenia and 
a total disability rating based upon individual 
unemployability, was untimely.  


REMAND

In addition to the aforementioned, the veteran in this case 
seeks current evaluations in excess of 20 percent for 
service-connected degenerative arthritis of the lumbar and 
cervical spines.  In pertinent part, it is argued that 
current manifestations of those disabilities are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective 20 percent 
schedular evaluations now in effect.

In that regard, the Board observes that, based on the 
evidence of record, the veteran last underwent a VA 
orthopedic examination for compensation purposes in May 2004, 
more than 2 1/2 years ago.  The veteran's accredited 
representative, during the course of an Informal Hearing 
Presentation in October 2006, has argued that the May 2004 
examination is "too old" to adequately evaluate the state of 
the veteran's service-connected disabilities, and that a new 
examination is, therefore, in order.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
current claims for increase.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2004, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected arthritis of the 
cervical and lumbar spines.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the orthopedic examiner 
should identify and describe any current 
symptomatology, to include functional 
loss associated with the lumbar and/or 
cervical spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, and muscle 
spasm.  Finally, the orthopedic examiner 
should inquire as to whether the veteran 
experiences flareups associated with his 
service-connected lumbar and cervical 
disease.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flareups 
should be described.

As regards the neurologic examination, 
the examining neurologist should report 
all findings and note all symptoms 
compatible with neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or 
other neurologic findings appropriate to 
the site of the diseased disc or discs.  



Following completion of the above 
examinations, the orthopedic and/or 
neurologic examiner(s) should 
specifically comment as to the frequency 
of incapacitating episodes associated 
with the veteran's service-connected 
lumbar and/or cervical disc disease.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  

3.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
degenerative arthritis of the cervical 
and lumbar spines.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent SSOC in January 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


